Case 3:17-cv-01124-MMA-WVG Document 97-11 Filed 08/05/19 PageID.1857 Page 1 of 5




                                  EXHIBIT 7
Case 3:17-cv-01124-MMA-WVG Document 97-11 Filed 08/05/19 PageID.1858 Page 2 of 5


    From:            Julie Chovanes
    To:              James T Ryan
    Subject:         Re: LaJolla v. Avidas
    Date:            Friday, March 22, 2019 9:44:33 AM
    Attachments:     Response Interrog 3.22.19.pdf
                     Verification Supplemental 3.22.19.pdf
                     Avidas Response to 3rd set RFA-signed.pdf


    Sorry! Here is the other RFA, Ints and Supp Verification. Please indicate what issues you
    believe remain for the Court.



          On Mar 22, 2019, at 11:35 AM, James T Ryan <jr@jamestryan.com> wrote:

          Your email contains two identical attachments: supplemental responses to document
          requests nos. 9 & 10.

          Jim Ryan
          <image001.jpg>
          www.jamestryan.com | 310.990.2889

          From: Julie Chovanes <jchovanes@chovanes.com>
          Sent: Friday, March 22, 2019 8:26 AM
          To: James T Ryan <jr@jamestryan.com>
          Subject: LaJolla v. Avidas

          Enclosed please find responses to your third sets of RFA’s and RFP. I expect the INTs
          and verifications from the client shortly.




          Julie Chovanes, Esq.
          jchovanes@chovanes.com
          julie@trans-help.org
          267-235-4570

          Chovanes Law LLC
          Philadelphia Business Journal Top 25 Law Firms, IP Law Firms, Pro Bono Hours and
          LGBT Businesses 2016; Pro Bono Hours and LGBT Businesses 2018

          Trans-Help
          Philadelphia Business Journal Top 10 LGBT Advocates 2017

          Attorney-Client Privilege/Attorney Work Product. This transmittal may contain
          privileged and confidential information, and is intended only for the recipient(s) listed
Case 3:17-cv-01124-MMA-WVG Document 97-11 Filed 08/05/19 PageID.1859 Page 3 of 5


          above. If you are neither the intended recipient(s), nor a person responsible for the
          delivery of his transmittal to the intended recipient(s), you are hereby notified that any
          distribution or copying of this transmittal is prohibited. If you have received this
          transmittal in error, please notify us by return email immediately.

          <Avidas supp Response to 3rd set RPD- signed.pdf><Avidas supp Response to
          3rd set RPD- signed.pdf>


    Julie Chovanes, Esq.
    jchovanes@chovanes.com
    julie@trans-help.org
    267-235-4570

    Chovanes Law LLC
    Philadelphia Business Journal Top 25 Law Firms, IP Law Firms, Pro Bono Hours and LGBT
    Businesses 2016; Pro Bono Hours and LGBT Businesses 2018

    Trans-Help
    Philadelphia Business Journal Top 10 LGBT Advocates 2017

    Attorney-Client Privilege/Attorney Work Product. This transmittal may contain privileged and
    confidential information, and is intended only for the recipient(s) listed above. If you
    are neither the intended recipient(s), nor a person responsible for the delivery of his transmittal
    to the intended recipient(s), you are hereby notified that any distribution or copying of
    this transmittal is prohibited. If you have received this transmittal in error, please notify us by
    return email immediately.
Case 3:17-cv-01124-MMA-WVG Document 97-11 Filed 08/05/19 PageID.1860 Page 4 of 5




       Jennifer J. McGrath, Esq. (State Bar No. 211388)
       jmcgrath@tocounsel.com
       Amy E. Burke, Esq. (State Bar No. 276699)
       aburke@tocounsel.com
       THEODORA ORINGHER PC
       1840 Century Park East, Suite 500
       Los Angeles, California 90067-2120
       Telephone: (310) 557-2009
       Facsimile: (310) 551-0283
       Julie Chovanes, Esq. (Pro Hac Vice)
       jchovanes@chovanes.com
       CHOVANES LAW LLC
       25 Springfield Avenue
       Philadelphia, PA 19118
       Telephone: (267) 235-4570
       Attorneys for Defendant Avidas
       Pharmaceuticals, LLC

                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF CALIFORNIA


       LA JOLLA SPA MD INC.,                         Case No. 3:17-cv-01124-MMA-WVG
                         Plaintiff,                  DEFENDANT’S RESPONSE TO
                                                     PLAINTIFF’S THIRD SET OF
               vs.                                   REQUESTS FOR ADMISSIONS
       AVIDAS PHARMACEUTICALS,
       LLC, a limited liability company; and
       DOES 1 through 10 inclusive,
                         Defendants.




          1152588 1/22705.05002                                Case No. 3:17-cv-01124-MMA-WVG
              DEFENDANT’S RESPONSE TO PLAINTIFF’S THIRD SET OF REQUESTS FOR ADMISSIONS
Case 3:17-cv-01124-MMA-WVG Document 97-11 Filed 08/05/19 PageID.1861 Page 5 of 5




       PROPOUNDING PARTY: LA JOLLA SPA MD INC.
       RESPONDING PARTY:             AVIDAS PHARMACEUTICALS, LLC
       SET NO.:                      THREE



       REQUEST NO. 18:


              Admit that Avidas breached Paragraph 4.g of the Sales and Distribution
       Agreement entered into on August 19, 2008 by not returning all unsold inventory of
       Vitaphenol products to La Jolla Spa MD, Inc. after May 8, 2014.


       RESPONSE TO REQUEST NO. 8:
              Avidas is unable to understand, as noted previously, what “unsold inventory”
       means. To the extent Avidas understands this Request it is Denied.


       DATED: March 22, 2019


       /s/Julie Chovanes
       Julie Chovanes, Esq.
       Counsel for Defendant
       Avidas Pharmacueticals, LLC




          1152588 1/22705.05002                                Case No. 3:17-cv-01124-MMA-WVG
              DEFENDANT’S RESPONSE TO PLAINTIFF’S THIRD SET OF REQUESTS FOR ADMISSIONS
